﻿Sir, on behalf of the delegation of Democratic Kampuchea, I wish first to extend my warmest congratulations to you upon your unanimous election to the high office of President of this thirty-fourth session of the General Assembly. It is a well-deserved tribute to your intense and fruitful activities as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples—a tribute to your wisdom and experience, as well as to your great country, the United Republic of Tanzania, with which my country, Democratic Kampuchea, maintains friendly relations. My delegation wishes to assure you of our complete cooperation in ensuring that this session may prove most fruitful.
273.	I also wish to pay an enthusiastic tribute to Mr. Indalecio Lievano, the President of the thirty-third session of the General Assembly, who guided our work last year with wisdom and perspicacity, thus contributing to the strengthening of the United Nations Charter and enabling our Organization to fulfil its role in defence of world peace and the independence of States.
274.	May I further pay a special tribute to the Secretary-General, Mr. Kurt Waldheim, who during the past year has spared no effort in the search for ways to ensure peace and security in the world, particularly in South-East Asia, where the situation has been steadily worsening as a result of Vietnamese aggression against Kampuchea.
275.	I also extend a warm welcome and sincere congratulations to Saint Lucia on its admission to the United Nations.
276.	Lastly, I am pleased to convey to all the representatives here of countries that cherish peace, justice and independence the cordial greetings and profound gratitude of the people and Government of Democratic Kampuchea. We shall never forget the sympathy, encouragement and support which their peoples and Governments have given and will continue to give, both within the United Nations and elsewhere at the international level, to the just struggle of the Kampuchean people to ensure that an independent, united, peaceful, neutral and non-aligned Kampuchea shall live forever.
277.	The past year has seen the struggle of the peoples committed to peace, justice and independence in the world win new political and economic victories despite the armed interventions, threats, pressures and manoeuvres of all kinds to which they have been subjected by the forces of expansionism, imperialism, colonialism, neo-colonialism, zionism, racism and apartheid.
278.	The role of those peoples who are devoted to peace, justice and independence is asserting itself more and more on all five continents.
279.	The countries of South-East Asia are taking a growing part in international affairs as a new factor for world peace, stability and security in the face of mounting perils threatening the entire region, particularly since the war of aggression and genocide perpetrated by Viet Nam against Democratic Kampuchea. We are gratified that the concept of a zone of peace, freedom and neutrality initiated by the ASEAN countries is gaining ground.
280.	In East Asia the just struggle of the valiant Korean people to achieve the independent, peaceful reunification of their country in accordance with the three principles and five-point guidelines formulated by President Kim II Sung is enjoying ever-broader support throughout the world. We are most pleased with the progress achieved in the cause of the reunification of Korea. We are pleased also to see the countries of the Pacific facing up firmly and successfully to the expansionist aims of hegemonism.
281.	Most of the countries of South-East Asia are vigorously defending their independence and are looking to their security with increased vigilance. The coastal countries of the Indian Ocean, their existence as independent countries threatened by the presence of foreign military bases and by great-Power rivalry, have succeeded, through their persevering and united efforts, in gaining support for their just appeal for the transformation of that region into a zone of peace.
282.	The People's Republic of China is more devoted than ever to the noble principles of anti-hegemonism and to the defence of the just struggle of peoples for independence, sovereignty, territorial integrity, peace and justice. We warmly hail the historic victories won by the great Chinese people over the last 30 years.
283.	In the Middle East, peace and security must of necessity be preceded by the exercise of the inalienable national rights of the Palestinian people, whose valiant struggle under the leadership of the PLO, its sole authentic representative, remains in the last analysis the decisive factor for victory. The people of Kampuchea, themselves the victims of a war of aggression and genocide, feel deeply the tragedy of the Palestinian people. Our Government and people are against the Israeli fait accompli and against Israel's illegal occupation of Arab territories since 1967. This is a matter of principle.
284.	In southern Africa, the indomitable struggle of the peoples of Zimbabwe, Namibia and Azania for their independence and freedom, under the respective leadership of the Patriotic Front, SWAPO, the African National Congress of South Africa and the Pan-Africanist Congress of Azania, is dealing powerful blows at the puppet Salisbury regime and the Fascist apartheid regime of Pretoria. We are convinced that, whatever trials may have to be surmounted, the peoples of southern Africa will most certainly win final victory.
285.	In Latin America, the countries of that continent and of the Caribbean region are waging a determined, united struggle to strengthen their political and economic independence and preserve their natural resources.
286.	In America and in Europe the peoples are resolutely pursuing their struggle for peace and independence, increasing more and more their opposition to recourse to the use of armed force for the purpose of interfering in the internal affairs of other States, and refusing to play the dangerous game of the superpowers.
287.	But, alongside this positive record, important political events have marked the international scene during the past year and continue today to arouse profound concern in the international community and in the United Nations itself. Two painful tragedies dominate these events in South-East Asia: on the one hand, the war of aggression and genocide, of which Democratic Kampuchea and its people are the victims; and, on the other hand, the tragic fate of more than a million people from Kampuchea, from Viet Nam and from Laos who are the victims of persecution by the Hanoi authorities, who by their inhuman policy have compelled them at the risk of their lives to seek refuge in the countries of South-East Asia and throughout the world.
288.	There is one irrefutable fact known to all the world. On 25 December 1978, Christmas Day, the Hanoi authorities sent 120,000 soldiers, supported by several hundred tanks, heavy artillery and many planes and warships, to attack Kampuchea from all sides, to put it to fire and sword and thus to trample underfoot the independence, sovereignty and territorial integrity of a sovereign, non-aligned State and Member of the United Nations, in flagrant violation of the fundamental principles of non-alignment and of the United Nations Charter.
289.	After 10 months of frenzied destruction, plunder, and massacres by the Vietnamese aggressors, Kampuchea—that old and glorious land of Angkor, with a host of artistic and cultural treasures, with a wealth of natural and agricultural resources which the skilful hands of our people, after the devastating five-year war of 1970-1975, lovingly transformed into a country which was verdant in all seasons, with dikes, water reservoirs, irrigation channels and an immense expanse of paddy- fields—has today, become a country of desolation, an arid country where nothing grows, even at the height of the rainy season. Entire cities, administrative centres, thousands of agricultural co-operatives, schools, institutes of scientific and technical training, factories and hospitals, dikes, water reservoirs, thousands of kilometres of irrigation channels—the result of three years of toil by our people—have been systematically razed and destroyed by the Vietnamese aggressors. More distressing and serious still is the fact that the Vietnamese aggressors have already massacred more than 500,000 of our fellow citizens—men, women, children and old people. At the same time, in their criminal design to make our people die of starvation so as to break their resistance, they have prevented them from doing work in agriculture and have destroyed more than a million hectares of our paddy-fields and countryside, all our agricultural implements and more than a million of our beasts of burden, oxen and buffaloes, which are part of our livestock. It is because of this criminal and Machiavellian policy of the Hanoi authorities that our people suffer so gravely today from famine. Already more than half a million of our fellow citizens—and especially women, children and old people—have died of hunger, thus bringing the total number of victims in the course of the 10 months of the Vietnamese aggression to more than 1 million.
290.	Concurrently with this policy of genocide, the Hanoi authorities have chased hundreds of thousands of our fellow citizens from their homes, from their ancestral lands, reducing them to the status of miserable refugees in Thailand. In so doing, the Hanoi authorities have unmasked before international public opinion their true annexationist and expansionist aims in Kampuchea, in whose eastern regions, maritime provinces in the south-east and the area of the Great Lakes they have implanted, in place of our compatriots who were massacred or chased from their homes, more than 250,000 Vietnamese settlers brought directly from North Viet Nam.
291.	Today, all of Kampuchea is the scene of plunder by the Vietnamese hordes who have carried away to Viet Nam whatever they could find: objects d'art of gold or silver, precious stones, rare pieces from our museums, from the Silver Pagoda and from the Royal Palace, our stocks of rice and textiles, machinery dismantled from our factories, cars and trucks, and so forth. As for the sculptured and bas-relief masterpieces at Angkor, high points of the Khmer civilization and the cultural and artistic heritage of all mankind, the Hanoi aggressors have concealed them in coffins so as to carry them off to Viet Nam.
292.	This war of aggression has caused immense devastation in Kampuchea and immeasurable suffering and grief to a degree never known before in the 2,000-year history of our people. It has brought to nought all the economic and social achievements of our peoples. This genocidal war is intended to exterminate the nation and people of Kampuchea by famine and massacre, and to make Kampuchea an integral part of Viet Nam. It is the most cruel and barbarous war that has ever been waged in this twentieth century in which we live.
293.	All these undeniable facts prove that the words of the Hanoi authorities, which seemed so charitable, about the suffering and misfortunes of our people, are in the last analysis nothing but political hypocrisy and slogans in the service of their criminal design.
294.	In their vain attempts to justify their aggression against Democratic Kampuchea, the Hanoi authorities have not hesitated to resort to the most vile and outrageous lies, slander and half-truths. Nevertheless, they were no longer able to camouflage their regional expansionist ambition, the reality of which is no longer debated. Everyone is aware of the danger it poses to world peace and security.
295.	This Vietnamese expansionism is not something recent. Already in the seventeenth century, the Vietnamese, coming down from Tonkin, which is present- day North Viet Nam, annexed and completely absorbed the Islamic Kingdom of Champa, which is now central Viet Nam, so that at present there is no longer any Cham citizen.
296.	After the absorption of Champa the Vietnamese expansionists went even farther south and, up to very recently, annexed 65,000 square kilometres of Kampuchean territory formed by the western bank-of the Donai River and the Mekong Delta, and which constitutes present-day South Viet Nam.
297.	The Vietnamese Communist Party has, since 1930—when it came into being (it was then called the Indo-Chinese Communist Party)—set for itself as a target the establishment of an "Indo-Chinese Federation", made up of Viet Nam, Laos and Kampuchea, and placed under the domination of Viet Nam. This "Indo-Chinese Federation" was but a way-station towards the total absorption of Kampuchea and Laos by Viet Nam, as it had already done in the case of the Islamic Kingdom of Champa and the Cham people. It is also to serve as a spring-board for the expansion of Viet Nam throughout South-East Asia.
298.	That is the hidden meaning behind the official slogan "special Vietnam-Laos-Kampuchea solidarity and friendship". That slogan has for us throughout our long years of struggle for national liberation and until after our national liberation meant a policy of division and of subversion of our internal affairs. The so-called "special Vietnam-Kampuchea solidarity" is in fact nothing other than a long series of crimes and betrayals committed by the Hanoi authorities against the people of Kampuchea.
299.	The objective of the Vietnamese expansionists was to absorb Kampuchea on the quiet without arousing international attention, as they succeeded in doing with Laos through the so-called Treaty of Friendship and Co-operation, which was signed on 18 July 1977. To do that, from the time of our first struggle for national liberation in 1947, they infiltrated numerous agents one by one into Kampuchea to carry out underground activities of sabotage and subversion, attempts at coups d’Etat and assassinations of Kampuchean leaders who showed themselves to be independent of the Vietnamese. They obstinately carried on all these treacherous activities without respite before, during and after the five-year war of national liberation.
300.	During this five-year war the Vietnamese expansionists took advantage of the sanctuaries and the multiple forms of assistance, particularly in food, means of communication and hospitals given them by our people and our Government, to try to create the conditions needed for a take -over of the powers of State immediately after the liberation of Kampuchea, After many failures in their attempts in May 1970 to form a Vietnamese-Kampuchean joint command in the army and the State Administration of Kampuchea, they even went, so far as to create a State administration and an army parallel to those of Kampuchea. They took over almost all the Chinese military assistance intended for us, in order to prevent us from doing battle ourselves.
301.	In the course of the Paris negotiations with the United States, the Hanoi leaders arrogated to themselves the right to decide on the destiny of Kampuchea instead of leaving it to its legal and legitimate Government. They openly revealed to their opposite 'partners their desire to annul the independence and neutrality of Kampuchea and to make it their satellite. By the Paris agreements of 27 January 1973, they sought to force the people of Kampuchea to abandon their struggle for national liberation and place their destiny in their hands. But our people, moved by an ardent patriotism and an unswerving will for independence, decided to pursue the struggle alone and made the heaviest sacrifices until the total liberation of Kampuchea on 17 April 1975. This liberation of Phnom Penh, before that of Saigon which occurred only on 30 April 1975, prevented the Hanoi authorities from sending their divisions in order to "liberate" our capital as they put it, and at the same time annex Kampuchea under cover of that "special solidarity" and that "special friendship". But immediately after the liberation of Kampuchea, the Vietnamese expansionists, redoubled and intensified their criminal activities in an attempt to overthrow the Government of Democratic Kampuchea from within. Without let-up the agents of the Vietnamese fifth column proceeded clandestinely and systematically to sabotage the work of reconstruction and national defence and then publicly laid the responsibility for that on numerous independence-loving patriots whom they ferociously repressed with the black design of casting discredit on the Government of Democratic Kampuchea and fomenting revolts. At the same time, from outside they carried out aggressive attacks against Democratic Kampuchea. In May 1975 they occupied the island of Poulo Way and, while refusing to leave the sanctuaries established on Kampuchean territory since 1965, they constantly carried out attacks in violation of our frontiers.
302.	Recognizing at last that they could never absorb Kampuchea unnoticed, the Hanoi authorities in December 1977 launched their first undeclared large-scale war of aggression, which was at once totally crushed by our revolutionary army on 6 January 1978. In May 1978 there was yet another failure in their manoeuvres to destabilize Kampuchea through their fifth column. It was after these failures that the Hanoi authorities signed the military treaty with Moscow on 3 November 1978, and it was with vast military assistance from the Soviet Union that on 25 December 1978 they began their second war of aggression against Democratic Kampuchea on a far larger scale than the preceding one.
303.	No longer being able to make use of the slogans of "special solidarity" and "special friendship" to annex Kampuchea, the Hanoi leaders are today pursuing their interference in the internal affairs of Kampuchea through what they call "genocide" in Kampuchea in order to justify and carry out their aggression against Kampuchea. All peoples throughout the world that love peace, justice and independence have by their unanimous condemnation of Vietnamese aggression against Kampuchea clearly shown that under international law no pretext can justify this Vietnamese aggression. By committing aggression against Kampuchea Viet Nam sought to overthrow the Government of Democratic Kampuchea which had emerged from the heroic struggle of the people of Kampuchea, a legal and legitimate Government recognized by the entire international community and by our Organization. But to justify its aggression in Kampuchea the Hanoi regime did not fear to defy world public opinion and the United Nations.
304.	It is obvious that international public opinion has not forgiven the Hanoi authorities, as they had hoped, for their crimes of aggression against Kampuchea. At the outset the Hanoi leaders tried to exonerate themselves by denying that they had troops on the territory of Kampuchea. However, when they were caught red- handed engaging in flagrant aggression with more than 100,000 soldiers in Kampuchea, the Hanoi authorities then hastened to invoke the so-called Treaty of Friendship and Co-operation signed with the Phnom Penh puppets on 18 February 1979, two months after their aggression. It is obvious to world public opinion that the Hanoi authorities will stop at nothing to justify their invasion and occupation of Kampuchea and that they continue to trample underfoot the fundamental principles of the Charter.
305.	History and events show that the real cause of Vietnamese aggression against Kampuchea is the policy of expansion, domination and blocs of the Hanoi authorities, who have always opposed the constant policy of independence, peace, neutrality and non- alignment of Democratic Kampuchea. Furthermore an independent Kampuchea, refusing to align itself with the bloc of the so-called "natural allies of the non- aligned countries" represents a major obstacle to the strategic aims of the Hanoi authorities' regional expansionism and of world expansionism which seek both dominance in South-East Asia and then control of the strategic maritime waterways, particularly the Straits of Malacca, which link Asia with Europe and Africa.
306.	The war of national resistance of the Kampuchean people against Vietnamese aggression is an integral part or the struggle in which the desire for independence and the right to self-determination of all people and nations that love peace and justice is pitted against the determination of regional and international expansionists to subdue peoples and nations. It is an active part of the struggle to gain respect for the fundamental principles of the Charter of the United Nations and the rules which govern international relations.
307.	This is why the Hanoi authorities, in their unrestrained efforts to fulfil their expansionist ambitions, did not hesitate to embark on the genocide of the people and the nation of Kampuchea. Nor were they afraid to threaten all the countries of South-East Asia with reprisals. With unprecedented arrogance the Hanoi authorities defied the unanimous condemnation of all countries and peoples that love peace, justice and independence. They did not scruple to use the vilest lies and slander, as well as the logic of gangsters, in trying to force the international community to legalize aggression against Kampuchea and to endorse the violation of the principles of the United Nations Charter and the introduction by Viet Nam and its supporters of the law of the jungle into international relations.
308.	The vote of the United Nations General Assembly on 21 September last was the expression of the firm and resolute opposition of the international community to the violation of the United Nations Charter by the Hanoi authorities with their expansionist aims. That expansionism constitutes a grave danger as it threatens the independence of all countries throughout the world, particularly the small and medium-sized countries. That vote was also a striking rebuttal of the so-called "consensus" by which was adopted the unilateral and arbitrary decision of the host country at the Havana Conference two weeks earlier.
309.	Ten months have already passed since the Vietnamese aggression, but the people's war of national resistance, far from being extinguished, intensifies daily. The revolutionary Kampuchean Army, reorganized into a large number of guerrilla units, is attacking the Vietnamese occupiers throughout the country. Each day they inflict upon the invaders heavy losses of both men and materiel. The Army organizes and gives impetus to the struggle of the people against the Vietnamese enemy. They are liberating new villages and enlarging the liberated zones. The Vietnamese aggressors, hiding behind the puppets whom they have installed in Phnom Penh, at present control barely a quarter of our national territory, which includes the cities and certain parts of the main roads, with bands of territory between two and three kilometres wide on each side. The rest of the country is made up of zones controlled by the Government of Democratic Kampuchea and by the zones and bases of our guerrilla army. The enemy cannot move easily in these areas.
310.	It has become obvious to everyone that the Vietnamese aggressors are becoming increasingly bogged down in the popular war of national resistance being waged by the Army and all the people of Kampuchea under the leadership of the Government of Democratic Kampuchea. It has also become obvious to world public opinion that if, as the Vietnamese expansionists claim, the Government of Democratic Kampuchea had really so maltreated its people, it would not have enjoyed such strong support from them. Nor would the people have agreed to further sacrifices in the difficult war of national resistance against the Vietnamese invasion to the point where they are overcoming 200,000 North Vietnamese soldiers. Only a Government that represented the genuine aspirations of its people could enjoy such support. As for the puppet regime in Phnom Penh, imported lock, stock and barrel from Viet Nam, it has no roots in our society and is but the shadowy reflection cast by 200,000 soldiers of occupation. All the decisions are taken and all the affairs are administered from Saigon under the personal direction of two members of the Politburo of the Communist Party of Viet Nam, Le Duc Tho and Pham Hung. At Phnom Penh itself the puppet administration has been placed under the direct control of a Vietnamese triumvirate. The Phnom Penh puppets have no armed forces, except for a few hundred soldiers who have been incorporated by force into the Vietnamese army and are strictly controlled by Vietnamese officers. What is more, those soldiers, as well as the bodyguards, the "self-defence corps" and the members of the "village committees" which have been set up and armed by the Vietnamese occupiers, are rising up in increasing numbers against the occupiers. They are turning their weapons against them and are returning to the zones which are under the control of our Government. Furthermore, the morale of those 200,000 Vietnamese troops decline daily as they are becoming bogged down in Kampuchea. The political programme of the Front of Great National Patriotic and Democratic Union of Kampuchea has aroused clear echoes at every level of society, both inside and outside the country, and this has given great impetus to the already forceful war that our people are waging against- the-aggressors. .Indeed, this united Front has mobilized all the national forces regardless of their past or their political tendencies or beliefs, because they have the common objective of struggling against the war of genocide waged by the Hanoi authorities. This is no ideological battle but a battle for the very survival of the nation, the people and the civilization of Kampuchea.
311.	The situation created by the Vietnamese aggression in Kampuchea is not irreversible, as Hanoi claims. History has proved that in no case can foreign aggression create a fait accompli. And yet despite being bogged down in Kampuchea, despite its immense political, economic and social difficulties in Viet Nam itself and despite world condemnation of its policy of aggression and expansion, the Hanoi regime is obstinately pursuing and intensifying its policy of aggression and its crimes of genocide against Kampuchea and its people.
312.	In the course of these last months the Hanoi authorities sent to Kampuchea several additional divisions and large amounts of modern military equipment as part of their preparations for new offensives during the dry season which is beginning. A dozen or so Vietnamese divisions have been deployed along the border with Thailand. Far from improving the situation in South-East Asia, such an action makes it worse. Peace, security and the stability of the region are seriously threatened because of the continuation and intensification of the Vietnamese aggression in Democratic Kampuchea. With the constant reinforcement of Vietnamese troops and the establishment of new colonies of Vietnamese nationals in Kampuchea, the Vietnamese war of aggression is assuming new proportions. At any moment the whole of the South-East Asian region runs the risk of being engulfed in the flames of this war. The independence and territorial integrity of all the countries in the region are directly threatened.
313.	In order to break the stubborn resistance of the people and army of Kampuchea the Hanoi authorities are disseminating from aircraft toxic chemical products which, on contact with the skin, cause death after 24 hours. The Vietnamese hordes have for three weeks been carrying out military operations to destroy all the rice, corn, potato and other crops planted during the rainy season under the leadership of the Government of Democratic Kampuchea. In the areas under their provisional control they take over all the harvests and forbid the population to go to work in the fields and the rice paddies. These military operations and criminal measures are designed to cut off the food supply of the people of Kampuchea.
314.	The famine deliberately created by the Vietnamese aggressors in Kampuchea is aimed on the one hand at breaking the resistance of the Kampuchean people and on the other at obtaining recognition for the puppet regime of Phnom Penh by the international organizations through their supplies of humanitarian aid.
315.	The Government of Democratic Kampuchea draws the attention of the international community to the monstrous crimes of the Vietnamese expansionists and calls on all international organizations and all friendly countries that wish to provide urgent humanitarian aid in the form of foodstuffs, medicines, clothing and so on to the people of Kampuchea to do so in such a way that this assistance may directly reach our people and not be diverted by the Vietnamese invaders and their puppets to serve their war of aggression. It is now known to all that the Vietnamese invaders who have received this aid have resold it to the population for payment in gold, as they do in the case of the Vietnamese refugees, the "boat people". It has also be distributed to some of their soldiers, so that certain humanitarian aid has unintentionally served to strengthen the troops of aggression in massacring the Kampuchean population.
316.	The Government of Democratic Kampuchea, the only legal and legitimate representative of the people of Kampuchea, concerned to ensure the survival of the nation and people of Kampuchea, calls on all international organizations and all countries that cherish peace, justice and independence to provide their humanitarian aid to the Kampuchean people. Such aid will constitute an effective weapon against the attempts by the Vietnamese aggressors to exterminate the people and nation of Kampuchea. The Government of Democratic Kampuchea and the Red Cross of Democratic Kampuchea are grateful for all such humanitarian aid and will make every effort to co-operate in ensuring that all this aid will directly benefit the people of Kampuchea.
317.	This humanitarian aid and assistance will certainly lessen the immeasurable misfortunes and sufferings of our people threatened with extermination by the Hanoi authorities. But it certainly cannot put an end to them. The danger of extension of the Vietnamese war of aggression to the whole of South-East Asia will exist until there is a final solution of the problem.
318.	At all times, in conformity with its desire to maintain close relations of friendship with all countries and particularly with those that have common borders with us, on the basis of equality and strict mutual respect for independence, sovereignty and territorial integrity, Democratic Kampuchea has sought to solve its problem with Viet Nam peacefully. From 1970 to 1976 we held about 100 negotiations with Viet Nam at the highest level and innumerable other negotiations at other levels.
319.	In June 1975, despite the many urgent and important post-war problems to be solved on the spot, Democratic Kampuchea sent to Hanoi a delegation at the highest level to negotiate, and it proposed to Viet Nam the signing of a treaty of friendship and non- aggression based on mutual respect for independence, sovereignty and territorial integrity and non-interference in the internal affairs of others, together with mutual benefits. Such a treaty would have made it possible to achieve a fundamental solution to the problem of achieving friendly relations between Kampuchea and Viet Nam. But the Vietnamese side did not take any account of the Kampuchean proposal. Nevertheless, the Government of Democratic Kampuchea reiterated that proposal several times, in particular on 29 September 1978, three months before the Vietnamese aggression of 25 December 1978.
320.	Today, faced with the escalation of the Vietnamese war of aggression in Kampuchea, it behoves the United Nations and all countries that cherish peace, justice and independence and are devoted to the sacred principles of the Charter to exercise the necessary economic and diplomatic pressures to prevent the Vietnamese expansionists from intensifying their war of aggression in Kampuchea during this dry season.
321.	In this regard, it should be recalled that on 15 January and 16 March in the Security Council there were 13 votes in favour of and 2 votes against two draft resolutions, one submitted by the non-aligned members and the other by the five ASEAN countries, calling on Viet Nam to halt its aggression against Kampuchea and withdraw all its forces from Kampuchea. Only the veto of a great Power, a permanent member of the Security Council, prevented the adoption of those resolutions. Today, more than ever, it behoves the United Nations to take the necessary measures so that the people of Kampuchea may live in peace and in security within their boundaries, with honour and nation^ dignity, in an independent, united, peaceful, neutral and non-aligned Kampuchea, and so that peace, security and stability in South-East Asia may be restored. To that end it is essential and urgent that the Socialist Republic of Viet Nam put an end to its aggression against Kampuchea and immediately and unconditional withdraw all its armed forces of occupation and all its settlements from Kampuchea, in strict compliance with the United Nations Charter. In a word, it is essential and urgent that the Socialist Republic of Viet Nam respect the independence and sovereignty and territorial integrity of Democratic Kampuchea and the right of the people of Kampuchea to self-determination, free from foreign interference. The internal problem of Kampuchea will be solved in accordance with the political programme of the Front of Great National Patriotic and Democratic Union of Kampuchea, which means that the social and political regime of Kampuchea will be decided by the people of Kampuchea themselves through general and free elections, by direct and secret ballot, elections to be supervised by the Secretary- General of the United Nations.
322.	In that regard, it is important to point out that in the Secretary-General's report on the work of the Organization, dated 11 September 1979, Mr. Waldheim stressed:
"The United Nations has been especially preoccupied this year with developments in Indo-China— developments which not only raise fundamental questions of Charter principles but also have been accompanied by vast and tragic humanitarian problems."
The Secretary-General added that:
". . .the long and cruel war in Indo-China... not only threatens the peace and stability of South-East Asia; it could very well also become a threat to world peace."
Finally he concludes:
"In this as in other situations that have recently arisen, it is imperative that all efforts be directed towards finding a settlement in conformity with the principles of the Charter of the United Nations, in particular respect for the territorial integrity and political independence of all States, non-interference in internal affairs and the non-use of force".
323.	In this connexion, the initiative taken by the five members of ASEAN to have our General Assembly adopt agenda item 123 entitled "The situation in Kampuchea" is praiseworthy. We once again express our most sincere gratitude to its sponsors for their support for the just struggle of the Kampuchean people and their efforts to restore peace, security and stability in South-East Asia. My delegation would like to express its firm hope that we might see the debate in our Assembly on this agenda item crowned by success with the adoption of a resolution compelling the Hanoi authorities to put an end to the war of aggression in Kampuchea and to withdraw from Kampuchea all their armed forces and their settlers. In doing so, our General Assembly will certainly be making its contribution to the defence of peace, security and stability in Southeast Asia and in the world, as well as to the defence of the United Nations Charter.
324.	Our people, for their part, however great their sacrifices, are resolutely determined, together with our army, under the leadership of the Government of Democratic Kampuchea to continue their battle to chase out all Vietnamese aggressors from our country. They are convinced that with the active aid and support of the international community, and of all countries and peoples who love peace, justice and independence, victory will be theirs.
325.	On behalf of our people and our Government, we wish solemnly to reaffirm here our unswerving devotion to the cause of peace, independence and freedom for all peoples and countries throughout the world. We would particularly like to stress our commitment to our traditional friendship with neighbouring peoples and countries. Towards all of them, including Viet Nam, when the Hanoi authorities have ceased their aggression and withdrawn all their forces from Kampuchea, we shall without delay pursue our policy which is based on the five principles of peaceful coexistence. As a founder member of the non-aligned movement and a Member of the United Nations, Democratic Kampuchea remains ever faithful to the ideals and principles of non-alignment and of the United Nations Charter.
